Judgment unanimously affirmed. Memorandum: On appeal from his conviction for attempted assault in the second degree and leaving the scene of an accident, defendant urges that numerous errors occurred during the trial and sentencing and that the failure of trial counsel to object or otherwise challenge these errors deprived him of effective assistance of counsel. We do not agree.
None of the claims of error has merit, and trial counsel cannot be faulted for failing to make objections or to raise issues on which he would not have prevailed (see, People v Torrence, 135 AD2d 1075, lv denied 70 NY2d 1011). Defendant has failed to demonstrate that his trial counsel did not provide meaningful representation (see, People v Baldi, 54 NY2d 137). (Appeal from judgment of Monroe County Court, Celli, J.— attempted assault, second degree, and another charge.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.